Citation Nr: 1804134	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  11-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left knee internal derangement with medial meniscectomy and chondromalacia. 

2. Entitlement to service connection for left foot hallux valgus.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1963 to October 1969 with service in Vietnam. The appellant claims as the surviving spouse.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. Jurisdiction resides with the RO in Baltimore, Maryland.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of substitution has been raised by the record in an August 2015 request for substitution by the appellant, but substitution has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

In May 2015, the Board was notified that the Veteran died in April 2015.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2017); see 38 U.S.C. § 5121A (West 2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, Veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2017). Specifically the Board notes that the Veteran's surviving spouse submitted a Request for Substitution of Claimant Upon Death of Claimant (VA Form 21-0847) in August 2015. The RO subsequently recertified this case to the Board without making an applicable determination in the first instance and recognizing appellant as the Veteran's substitute. The Board does not have the authority to designate a substitute. Thus, the appeal must be dismissed and returned to the RO for determination in the first instance regarding basic eligibility for substitution. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the Veteran's death. See 38 U.S.C. § 5121A (West 2012); 38 C.F.R. § 3.1010(b). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C. § 5121A (West 2012); see 38 C.F.R. § 3.1010(a). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § CFR 20.1302 (2017). 


ORDER

The appeal is dismissed.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


